Citation Nr: 1421750	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a heart condition, diagnosed as Wolff-Parkinson-White syndrome.

2.  Entitlement to service connection for a heart condition, diagnosed as Wolff-Parkinson-White syndrome.

3.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from December 1977 to January 1983 and from June 2004 to November 2005.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and August 2011 rating decisions of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is associated with the claims file.  After the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The underlying issues of service connection for a heart condition and an acquired psychiatric condition, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO denied service connection for Wolff-Parkinson-White syndrome (WPW).  The Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

2.  The evidence received since the expiration of the appeal period following the June 2009 decision pertains to a basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  In a June 2008 rating decision, the RO denied service connection for PTSD; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

4.  The evidence received since the expiration of the appeal period following the June 2008 decision pertains to a basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 2008 and June 2009 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received with respect to the claim of service connection for WPW and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received with respect to the claim of service connection for PTSD and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the claims of service connection for a heart condition and PTSD and remands the underlying issues for further development.  As such, no discussion of VA's duty to notify or assist is necessary.

Wolff-Parkinson-White Syndrome

The Veteran was originally denied service connection for a heart condition in a May 2006 rating decision, based on a finding that there was no evidence of a diagnosis of or treatment for a heart condition during active duty service.  Additional service treatment records were received and the RO readjudicated these issues.  After finding that the additional service treatment records were essentially duplicative of the evidence of record at the time of the May 2006 rating decision, service connection for a heart condition was again denied in a June 2008 rating decision.

The Veteran filed a claim to reopen in September 2008, accompanied by treatment records from his subsequent National Guard service.  This claim was denied in a January 2009 rating decision.  In May 2009, the Veteran submitted evidence of a February 1982 electrocardiogram, during the Veteran's first period of active duty service, which showed a clinical impression of "syncope, WPW - Type B."  In a June 2009 rating decision, the Veteran's claim was denied, noting that Wolff-Parkinson-White syndrome (WPW) was a congenital condition and the evidence did not show aggravation beyond the normal progression of the disease.

The Veteran filed a claim to reopen in February 2010.  In a February 2010 letter, VA notified the Veteran that he must submit additional evidence by June 2010 in order to reopen his claim.  No additional evidence was received during this time period.

The Veteran then filed a notice of disagreement in October 2010, more than one year after the prior rating decision.  As there was no notice of disagreement or new and material evidence within the appeal period; the June 2009 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The October 2010 correspondence was accepted as a new claim to reopen.  The Veteran's claim to reopen was denied in a March 2011 rating decision.  The Veteran appealed this decision.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

The last denial on the merits was the June 2009 rating decision.  The evidence received since that rating decision included records relating to his medical discharge from the Minnesota Army National Guard, the July 2011 VA examination, and a July 2007 record showing treatment for this condition during a period of active duty for training.  This shows an increase in symptoms, which may show aggravation beyond the normal progression of the disease.  As such, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for WPW have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

PTSD

The Veteran was originally denied service connection for PTSD in a May 2006 rating decision, based on a finding that there was no evidence of an in-service stressor or diagnosis of PTSD.  Additional service treatment records were received and the RO readjudicated these issues.  After finding that the additional service treatment records were essentially duplicative of the evidence of record at the time of the May 2006 rating decision, service connection for PTSD was again denied in a June 2008 rating decision.

No additional evidence was submitted within one year of that rating decision.  The Veteran submitted no statements during the year after that decision.  Since there was no notice of disagreement or new and material evidence within the appeal period; the June 2008 rating decision is deemed final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The Veteran submitted a claim to reopen in March 2011.  In his May 2011 statement, the Veteran asked that his claim be reconsidered under the new 38 C.F.R. § 3.304(f)(3), which allowed for service connection of PTSD based on the Veteran's fear of hostile military or terrorist activity.  This claim was reopened and denied on the merits in an August 2011 rating decision, based on a finding that this condition was not incurred in or aggravated by service.  The Veteran appealed this decision.

The June 2008 denial was based on the lack of evidence to establish an in-service stressor.  Evidence received since the June 2008 rating decision includes additional evidence showing the deaths of two fellow servicemen during the Veteran's deployment.  In this regard, corroborating evidence of these deaths can establish them as in-service stressors.  Thus, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for PTSD have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 .



ORDER

New and material evidence having been received; the claim of service connection for Wolff-Parkinson-White syndrome is reopened.

New and material evidence having been received; the claim of service connection for PTSD is reopened.


REMAND

It is unclear from the medical evidence of record whether the Veteran's Wolff-Parkinson-White syndrome is a congenital defect, for which service connection would require additional disability due to superimposed disease or injury, or a disability that pre-existed service, for which service connection would require an absence of clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  The prior examination did not address this question and so a new examination is necessary.

Similarly, the July 2011 psychiatric examination focused on the lack of corroborating evidence showing that the Veteran engaged in actual combat and failed to provide a medical nexus opinion.  Thus a new examination is necessary for the Veteran's PTSD claim as well.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA heart examination.  The examiner must thoroughly review the record and perform all necessary tests and respond to the following questions:

a.  Does the Veteran currently have a heart disability, to include Wolff-Parkinson-White syndrome?

b.  If so, is this a congenital condition?

c.  If this is a congenital condition, is there evidence of additional disability due to superimposed disease or injury?

d.  If this is not a congenital condition, did it preexist service?

e.  If this is a preexisting condition, is there clear and unmistakable evidence (obvious and manifest) that any in-service increase in disability is due to the natural progress of the disorder?

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

2.  Schedule the Veteran for a VA mental health examination.  The examiner must thoroughly review the record and perform all necessary tests and respond to the following questions:

a.  Does the Veteran currently have an acquired psychiatric disability, to include PTSD?

b.  If so, is it at least as likely as not that any current acquired psychiatric disability relates to the Veteran's active military service, including the stressors of the KIA deaths of his fellow servicemen and/or the fear for his life during his deployment? 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

3.  After completion of the above, any additional development deemed appropriate should be undertaken.  Thereafter, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  If any of the benefits sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


